Title: From John Adams to Thomas D. Condy, 18 August 1819
From: Adams, John
To: Condy, Thomas D.



Dear Sir.
Quincy August 18th: 1819.

For your Oration on the 5th: of July, which I have read with pleasure, I pray you to accept my thanks. It is a gratification to me to know the opinions of the present generation concerning men and things, in the past, though they differ from my own, as they very often do.
The inquiring mind in future times will find reasons to diminish the glories of some and to increase their esteem of others. Some characters now obscured under a cloud of unpopularity, will come out with more luster.
I can not descend to particulars nor make remarks on your Oration; I will however suggest one thought. I have a great and good opinion of Mr: Cheves; but is Mr: Stoddert to be forgotten? Are Mr Gerry and Mr Sullivan to be forgotten, who established by law a whole Naval system in Massachusetts, In 1775. Are the Columbus, the Alfred, the Cabots and the Andrew Doria lost in the recollection of mankind? Are Hopkins and Manly and Tucker unknown? Have the Privateers been all forgotten? Have you read Mr: Clark’s Naval History published by Mr: Mathew Carey of Philadelphia?
I love you as I do every ingenious and ingenuous man; and therefore take the liberty to say “Macte virtute esto.”
John Adams.